PER CURIAM.
The appellant was adjudicated delinquent after the trial court found him guilty of the crime of robbery. The sole point on appeal challenges the sufficiency of the evidence identifying the appellant as the person who committed the crime. The appellant’s position is that because he had seven witnesses testifying that he was elsewhere when the crime was committed, against the sole testimony of the victim identifying him as the robber, the evidence was insufficient to sustain the conviction. This type of argument was rejected in State v. Sebastian, 171 So.2d 893 (Fla.1965). Therefore the order appealed herein is affirmed.
Affirmed.